Case 1:19-cv-00711-RDM-DB Document 21 Filed 08/06/20 Page 1 of 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

KAREEM SMITH,

Civil No. 3:19-cv-0711
Plaintiff

(Judge Mariani)
V.
Governor TOM WOLFE, et al.,

Defendants

ORDER

 

AND NOW, this le day of August, 2020, upon consideration of Defendants’ motion
to dismiss (Doc. 17), and for the reasons set forth in the Court’s Memorandum of the same

date, IT IS HEREBY ORDERED THAT:
1. The motion (Doc. 17) is GRANTED.
2. The Clerk of Court is directed to CLOSE this case.

3, Any appeal from this Order is DEEMED frivolous and not taken
in good faith. See 28 U.S.C. § 1915(a)(3).

\ Ge, UH rltty

Robert D. Mariani
United States District Judge
